DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, the paragraph under the section titled “CROSS REFERENCE TO RELATED APPLICATIONS “ ,  has been replaced with:   - - 
This application is a continuation-in-part of U. S. Pat. Appl. Ser. No. 16/533,445, filed August 6, 2019,  now U.S. Patent No. 10,991,015, and titled, "CONSUMER CONTROLLED CHARITABLE
GIVING SYSTEM", which is in turn a continuation-in-part of U. S. Pat. Appl. Ser. No. 16/532,874
filed on August 06, 2019, currently pending, and titled, "PORTFOLIO CHARITABLE GIVING
SYSTEM", which in turn claims the benefit of U. S. Provisional Pat. Appl. No. 62/851,552, filed
May 22, 2019, with the same title. This application is also a continuation-in-part of U. S. Pat.
Appl. Ser. No. 15/181,781, currently pending, filed June 14, 2016, and titled, "METHOD AND
SYSTEM FOR FACILITATING DONATIONS", which is a continuation-in-part of U. S. Pat.
Appl. Ser. No. 14/625,612, now abandoned, filed February 18, 2015 and a continuation-in-part of
U.S. Pat. Appl. Ser. No. 13/738,949, now abandoned, filed January 10, 2013 which claims the
benefit of U. S. Provisional Appl. Ser. No. 16/610,912, now expired, filed March 14, 2012 and U.
S. Provisional Appl. Ser. No. 61/585,075, now expired, filed January 10, 2012. All of these

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-19 and 21-24 are allowable over the art of record.   

The prior art taken alone or in combination failed to teach or suggest :  
  “a network server, which is in communication with the application, containing at least
one processor in communication with a network of at least one provider associated with a portfolio of at least one charity, and is in communication with the data storage device, wherein the at least one processor performs operations comprising: receiving, from the application associated with the customer account, information purchases by the customer of a good or service, a challenge for the provider to make a contribution to the at least one charity based on user selection of the at least one charity, information about the amount of the provider contribution, and determining the at least one charity to receive the provider contribution”, as recited in independent claim 1.
“a network server, which is in communication with the application, containing at least 
one processor in communication with a network of at least one provider associated with a portfolio of at least one charity, and is in communication with the data storage device, wherein the at least one processor performs operations comprising: a challenge,  sent by the customer to the provider using the application on the computing device, for the provider to make a provider contribution to the customer portfolio of at least one charity when the at least one charity in the customer portfolio  matches at least one charity in the provider portfolio of multiple charities, wherein the contribution is stored in the data storage device in association with the customer 
“sending, to a computing device executing at least one application associated with
purchasing goods or services, the price for the good or service and provider portfolio information,   receiving, from the customer and by the network server  a challenge challenging the provider to make a  contribution to a customer portfolio of  at least one charity based at least in part on the price or in addition to the price, making, from the provider, the contribution to the portfolio when at least one charity in the provider portfolio of multiple charities matches at least one charity in the customer portfolio” as recited in independent claim 16.
“ receive a challenge from the application associated with purchasing goods or services or both on the computing device and by the network server,  for the merchant using the computing device to make a merchant contribution to the at least one charity, based on a selection by the customer, when the  least one charity selected is in the merchant portfolio of charities, and send the merchant contribution, from the merchant through the network server to the selected charity of the customer based on the customer selection in response to the challenge, and the merchant contribution is stored on a storage device in communication with the network an in by sending the merchant” as recited in independent claim 21.
“responsive to the customer purchases, a challenge made by the customer via the network
to the merchant to make a merchant contribution to the charity of the customer's choosing when the charity by execution of the application on the computing device, by matches at least one charity in the merchant portfolio of charities, wherein the chosen charity is stored on a network server in association with the customer, and a merchant contribution to the charity of the customer in response to the challenge by through the network during execution of the application 
 
“a network in communication with the computing device and in communication with a
merchant having a portfolio of charities and a customer having a chosen charity, and through the network communication, the merchant makes a donation to the customer's chosen charity when the customer's chosen charity matches at least one of the charities in the merchant's portfolio of charities wherein the donation made is stored in association with the charity and used to determine a preference of the customer, and the network communication stores in association with the customer and used for future challenges to determine a charity suggestion” as recited in independent claim 23.


	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  Each claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Tietzen et al (US Pat. 11,093,972) disclose a system and method for generating links between local merchants and community programs, whereby the merchant may provide incentives to customers in relation to community programs. The implementations may track community programs, as well as online and offline customers transactions with merchants that make use of the incentive. Participants may have participant identifiers, which may be linked to a payment source.  Data may be collected about all participants, either expressly, or from offline or online transactions between merchants and customers utilizing a participant identifier, and the data may be stored in a data storage area. Matches between transactions with a merchant and a customer that view a broadcast of content that is interleaved with the merchant’s  advertisement may be identified by the system, and a level of certainty that the match is accurate may be determined.

Downs (US Pub. No. 20130204801) disclose a computer-implemented system and method for facilitating agreements negotiated by users of the system to exchange professional services in return for charitable contributions. The system allows a first user to locate another user who can perform a service requested by the first user or who requires a service that the first user can provide, and facilitates the negotiation of a contract where the service is performed in exchange for a contribution being made to one or more charitable non-profit organizations, without the user performing the service being subjected to income tax liability for the contribution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
February 8, 2022